McCOY, J.
Findings and judgment were in favor of defendants, and plaintiffs appeal.
There is but little, if any, dispute about the facts of this case. This action involves the validity of a deed of conveyance of certain real property situated in Letcher and formerly used for church purposes by the local M. E. Church. The church organization of the Eowler ML E. Church of Letcher, a local branch of the 'M. E. Church of America, was abandoned by the South Dakota M. E. Conference and the M. E. Church of America, acting by and through their duly authorized agents and trustees. The reasons for such abandonment were that the congregation was small and the support meager, and to such an *215extent as would justify a discontinuance of further, church operations at said place on the part of the 'Conference and the M. E. Church of America. The local Congregational Church at Letcher •, as also in a similar situation. At the . neighboring town of Lane the local church situation was very similar to that of Letcher in respect to the churches of both said denominations. The Conferences of both denominations entered into an arrangement by which the Methodists would abandon their local church operations at Letcher and the Congregationalists would likewise abandon their church operations at the town of Lane, and that an exchange of church properties would be carried into effect. The general purpose of such arrangement was the consolidation of said local church organizations, at Letcher and Lane. In pursuance of such arrangement the local M. E. Church organization at Letcher was abandoned, and the trustees of the local M. E. ■Church at Lane were, by the general M. E. 'Conference, by and with the approval of the Bishop and his cabinet, appointed to be the trustees of the property of the Eowler M. E. Church at Letcher, and authorized to transfer title to the church property at Letcher to the 'Congregational Conference of South Dakota. Thereafter, in accordance with the action of said Conference of the M. E. Church and said Bishop, the said trustees of said M. E. Church of Lane, on July 19, 1918, executed arid delivered to the Congregational Church of South Dakota"a- warranty deed of conveyance for said real property. Immediately 'after the execution and delivery of said deed, the Congregational Church'-of Letcher took possession of said property and of the buildings-and fixtures thereon and began remodeling the sarnie into a parsonage^ the floors were leveled, the ceiling's lowered, partitions cOttsfnfetgdy etc., at an expense to exceed $600. In September, 1918, -tifié • fixtures, furniture, pulpit, etc., were by the Congregational •Church of Letcher .taken possession of and sold to third parties, of -all.'of which the appellants had due notice and knowledge. • In-. December, 1918, this action to restrain the Congregational- Church of Letcher and the Congregational -Conference of South Dakota from taking possession and disposing of said church, property was instituted. No objections of any kind to the said taking possession and disposing of said church property was made by plaintiffs, or others, prior to the beginning of this action, al*216though due notice thereof had been duly given long prior thereto.
The effect of the assignments of error on this appeal is to question the validity of said deed of the said dhurch property at Letcher. The vital contention of appellants is that the trustees of the local M. E. Church at Lane had no right or authority to convey the said property to the respondents. In 1898 the property in question wlas conveyed to the Fowler M. E. Church of Letcher by a deed containing the following provision:
“This property is deeded in trust for the use and benefit of the ministry and members of the Methodist Episcopal Church in the United States of America, subject to the discipline, usage and ministerial appointment of said church as from time to time authorized and declared, and if sold, the proceeds shall be disposed of and used in accordance with the provisions of said discipline.”
[1] By virtue of this provision in said deed, the local church of Letcher held the legal title to said property in trust for the benefit, uses, and purposes of the general Methodist Episcopal Church of the United States, in accordance with provisions of the discipline,- and did not hold title to the same for itself as absolute owner in fee. The title and use of said property was by the provisions of the discipline under the control of the M. E. Church of America.
[2] The discipline of the M. E. Church provides that the general conference, by and with the consent and approval of the Bishop, shall have power to abandon, consolidate, or unite church organizations, and to appoint one pastor for a united congregation; to sell and dispose of church property, and use the proceeds thereof for the use and purposes of said church in accordance with the provisions of the discipline.
After careful examination and consideration of the procedure of the M. E. Conference, the Bishop, and other officers, in relation to the abandonment of the local church organization at Letcher, the uniting of the organization with the organization at Lane, and the transferring of title to said property to respondents, we are of the opinion that the)'- were acting clearly within their lawful authority conferred upon them by the discipline and by the laws of this state, and that said deed and transfer in question were legal and valid, and that appellants have no right *217in equity, or law, to restrain or interfere with the Congregational Conference in its ownership and control of said real estate.
We have considered all assignments of error, and are of the opinion that no prejudicial error is shown to exist in the record.
The judgment and order appealed from are affirmed.